                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

David Keeley,

            Plaintiff,

     v.                                   Case No. 2:18-cv-1355

Brad Eller, et al.,

            Defendants.

                              OPINION AND ORDER
     This is an action filed by David Keeley, proceeding pro se,
against    Health     Care   Administrator   Brad    Eller,      Institutional
Inspector Kelly Riehle, Assistant Chief Inspector Mona Parks, and
Institutional Doctors Paul Weidman and Aaron Samuel, who are
officials and employees of the Ohio Department of Rehabilitation
and Correction (“ODRC”).         Plaintiff alleges that while he was
incarcerated     at    the    Belmont   Correctional      Institution,     the
defendants were deliberately indifferent to his serious medical
condition by failing to properly treat an eye injury and causing a
delay in scheduling surgery and treatment.
     The magistrate judge conducted an initial screen pursuant to
28 U.S.C. §1915(e)(2),        In a report and recommendation filed on
November 9, 2018, the magistrate judge granted plaintiff’s request
to proceed in forma pauperis, but recommended that plaintiff’s
complaint be dismissed for failure to state a claim for which
relief may be granted.           The magistrate judge concluded that
plaintiff’s claims are barred under the Rooker-Feldman doctrine,
see Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and Dist. of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and the
doctrine    of   res    judicata.       Objections   to    the    report   and
recommendation were due by November 23, 2018.                   By order filed on
November 28, 2018, the court noted that no objections had been
filed, adopted the report and recommendation and dismissed the
action.
     On December 10, 2018, plaintiff’s objections to the report and
recommendation were docketed by the clerk.                     In his objections,
plaintiff, who is currently residing in London, England, indicated
that he did not receive the report and recommendation in the mail
until November 27, 2018.          The court hereby vacates the order and
judgment (Docs. 5 and 6) entered on November 28, 2018, and will
entertain plaintiff’s objections to the report and recommendation.
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b).                 Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or
recommendations     made    by    the     magistrate        judge.”      28   U.S.C.
§636(b)(1).
     As    the   magistrate      judge    correctly         explained,   28   U.S.C.
§1915(e) requires sua sponte dismissal of an action upon the
court’s determination that the action fails to state a claim upon
which relief may be granted.         Grinter v. Knight, 532 F.3d 567, 572
(6th Cir. 2008).    Courts conducting initial screens under §1915(e)
apply the motion to dismiss standard.                 See, e.g., Hill v. Lappin,
630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P.
12(b)(6)    standards      to    review       under    28    U.S.C.   §§1915A    and
1915(e)(2)(B)(ii)).


                                          2
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.   Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).     Pleadings
filed by pro se litigants are liberally construed.       Urbina v.
Thoms, 270 F.3d 292, 295 (6th Cir. 2001).    However, this lenient
treatment has limits, as “courts should not have to guess at the
nature of the claim asserted.”   Wells v. Brown, 891 F.2d 591, 594
(6th Cir. 1989).
     A complaint showing on its face that relief is barred by an
affirmative defense is properly subject to a 12(b)(6) motion to
dismiss for failure to state a claim upon which relief can be
granted. Riverview Health Institute LLC v. Medical Mutual of Ohio,
601 F.3d 505, 512 (6th Cir. 2010).   See Rushford v. Firstar Bank,
N.A., 50 F. App’x 547, 548 (6th Cir. 2001)(dismissing claim barred
by res judicata); Lowe v. Cox, No. 08-15186, 2008 WL 5447627 at *3
(E.D. Mich Dec. 31, 2008)(dismissing claim barred by Rooker-Feldman
doctrine).
     The magistrate judge first addressed whether plaintiff’s
claims are barred under the Rooker-Feldman doctrine. That doctrine
focuses on whether the federal court is being asked, either


                                 3
actually or practically, to exercise an appellate function by
reviewing a state court judgment.
     The magistrate judge concluded that plaintiff is essentially
seeking further review of the unfavorable state court judgment
entered in Keeley v. Croft, No. 17 BE 0016, 2017 WL 680473 at *2
(Ohio App. Dec. 29, 2017).       This was an appeal from a judgment
entered by the Belmont County Court of Common Pleas which dismissed
plaintiff’s §1983 claims against the parties who are also named as
defendants in this federal action.        In the state case, plaintiff
argued, as he does here, that the defendant ODRC prison physicians
and administrators were deliberately indifferent to his medical
needs, and that as a result, his eye condition worsened. The state
court   of   appeals   held   that   plaintiff   failed   to    prove   that
defendants Parks or Riehle directly participated or condoned a
denial of medical care; that plaintiff presented no evidence that
the named officials directly engaged in denial of his medical care
or performed any function beyond processing and administering his
grievances; that the named physicians were diligent in seeking
treatment and follow-up for plaintiff; and that plaintiff failed to
provide evidence that their conduct was causally connected to
either his injury or any worsening of his condition.           Keeley, 2017
WL 6804073 at **5, 8.     The magistrate judge concluded that because
plaintiff’s federal claims are so inextricably intertwined with his
state court claims that his federal claims can succeed only if this
court determines that the Ohio case was wrongly decided, see Rowls
v. Weaver, 24 F. App’x 453, 455-56 (6th Cir. 2001), this court
lacks jurisdiction to entertain this action.
     The magistrate judge then analyzed whether plaintiff’s claims


                                     4
are   barred    under    the    doctrine       of   res     judicata.         Under   that
doctrine, “a right, question or fact directly put in issue and
directly determined by a court of competent jurisdiction cannot be
disputed in a subsequent suit between the same parties or their
privies.” Montana v. United States, 440 U.S. 147, 153 (1979). For
the doctrine of res judicata to apply, the following elements must
be met: (1) a final judgment on the merits by a court of competent
jurisdiction in the first action; (2) a subsequent action between
the same parties or their privies; (3) an issue in the subsequent
action which was litigated or which should have been litigated in
the prior action; and (4) an identity of the causes of action.
Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995).
       The magistrate judge observed that plaintiff’s Belmont County
action resulted in a final judgment on the merits.                        The parties
named in the federal case were also named in the state court
action. The magistrate judge further noted that in the state court
action, plaintiff advanced            allegations of deliberate indifference
to    his    medical    needs    by    failing      to    ensure   that       subsequent
evaluations were undertaken in a timely manner and by failing to
address his grievances concerning his eye injury.                       The magistrate
judge concluded that the federal claims arise from the same
transactions or events which formed the basis for his state claims,
and   that    plaintiff’s       federal    and      state    claims     are    virtually
identical. The magistrate judge concluded that plaintiff’s federal
claims are barred by res judicata.
       Plaintiff’s first objection and request for reconsideration
addresses the delay in his receipt of the report and recommendation
by mail.       This objection is moot, as the court has agreed to


                                           5
entertain his objections.
     In his second objection, plaintiff argues that his claims are
not barred because of new evidence in the form of a medical record
dated July 17, 2018, describing the results of a July 4, 2018,
medical examination.      However, even assuming that new evidence can
affect a res judicata bar, this evidence would have no impact on
the state court’s holdings and judgment.          The court of appeals
concluded that defendants Parks and Riehle were not liable for acts
done in their role in processing and administering plaintiff’s
grievances.        The court of appeals further found that defendants
Weidman and Samuel did not act with deliberate indifference to
plaintiff’s medical needs, and that there was no evidence that the
alleged conduct of defendants Eller, Weidman and Samuel, which
occurred from 2012 through 2014, was casually connected to either
plaintiff’s injury or any worsening of plaintiff’s condition.           See
Keeley, 2017 WL 6804073 at **3-8.           The new evidence does not
undermine these holdings. Further, insofar that plaintiff’s claims
rely on new evidence to seek reconsideration of the matters
addressed     in    the   state   court’s   judgment,   they   are    still
inextricably intertwined with his state court claims and are barred
under Rooker-Feldman.
     Plaintiff also claims that the state court’s ruling on the
motion for summary judgment did not specifically mention defendant
Eller, and therefore the claims against him must not have been
dismissed by the state court. However, the court of appeals stated
in its opinion that “[o]n February 16, 2017, the trial court issued
a judgment entry disposing of all pending matters ... and granted
the remaining Appellees’ motion for summary judgment.”               Keeley,


                                      6
2017 WL 6804073 at *2.        According to the court of appeal’s docket,
Eller was a party to the appeal.               Plaintiff asserted in his second
assignment     of   error    that   defendant         Eller   and   the   physician
defendants were not entitled to summary judgment.                   Id. at *5.     The
court of appeals overruled plaintiff’s second assignment of error.
Id. at *8.     Plaintiff obviously saw no discrepancy in the scope of
the   trial    court’s   judgment     at       that   time.    Plaintiff’s        bare
allegation that the claims against Eller were never resolved is
insufficient to avoid the res judicata and Rooker-Feldman bars.
Plaintiff’s second objection is denied.
        The court agrees with the conclusions of the magistrate judge,
and   hereby    adopts      the   report       and    recommendation      (Doc.    4).
Plaintiff’s complaint is hereby dismissed pursuant to 28 U.S.C.
§1915(e)(2)(B)(ii), for failure to state a claim for which relief
may be granted.      The clerk shall enter a judgment dismissing this
case.


Date: December 14, 2018                    s/James L. Graham
                                     James L. Graham
                                     United States District Judge




                                           7
